Order entered May 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00509-CV

                  WAL-MART ASSOCIATES, INC., ET AL., Appellants

                                               V.

                                 PEDRO GARCIA, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-00329

                                           ORDER
       Before the Court is appellants’ May 16, 2019 first motion to extend time to file their brief

on the merits. Because this is an accelerated appeal, we GRANT the motion to the extent we

ORDER the brief be filed no later than July 1, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE